Citation Nr: 1716785	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-27 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for right knee torn meniscus (right knee disability).

 2. Entitlement to a compensable evaluation for stress fractures of the right 2nd and 4th toes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran served on active duty from August 1994 to October 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 10 percent for right knee torn meniscus, and denied a compensable rating for stress fractures of the right 2nd and 4th toes.

In October 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

In March 2016, the Board issued a decision denying a disability rating in excess of 10 percent for right knee torn meniscus (right knee disability), and denying a compensable rating for stress fractures of the right 2nd and 4th toes.  The Veteran appealed the Board's March 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  By December 2016 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacating the March 2016 Board decision, and remanding the case to the Board for action consistent with the JMR.

As noted in the now-vacated Board decision of March 2016, the issue of entitlement to service connection for hypertension, to include on the basis of aggravation, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


FINDINGS OF FACT

1. The Veteran's right knee disability has been manifested by arthritis, pain, tenderness, normal extension, and flexion ranging from 125 to 140 degrees; there has been no showing of ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, malunion or nonunion of the tibia or fibula.
2. Resolving reasonable doubt in favor of the Veteran, his right knee disability encompasses symptoms related to removal of semilunar cartilage.

3. Resolving reasonable doubt in favor of the Veteran, his stress fractures of the right 2nd and 4th toes produce impairment more nearly approximating a moderate foot injury manifested by symptoms such as sharp pain, pain on palpation which compromised weight bearing, locomotion, and standing, including impacts on work including walking, wearing dress shoes, and prolonged standing; his disability has not more nearly approximated a "moderately severe" injury of the right foot. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent, for the service-connected right knee disability, based on pain, tenderness, and limitation of motion, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261, 5257 (2016).

2. The criteria for a separate 10 percent rating for his service-connected right knee disability, based on symptomatic removal of semilunar cartilage, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, DC 5259 (2016).

3. The criteria for a 10 percent rating, for the service-connected stress fractures of the right 2nd and 4th toes, have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, DC 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in September 2007.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The Board finds that the VA examinations in October 2007 and May 2014 each included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Laws and Regulations

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III. Right Knee Disability

1. Factual Background

On a VA treatment record dated in October 2007, it was noted that the Veteran told the examiner that he had difficulty standing for long periods of time.  The assessment for the right knee included medial knee pain, at the site of the prior surgery, not hot or red, negative valgus and varus testing, worse after exercise, and knee did not lock or give out.  

On a VA examination in October 2007 VA examination, the Veteran reported that both his right knee and left knee hurt all the time, with variable intensity in each one, and that both knees become stiff after driving for one hour.  He reported that the knee pain increased with sports or running, and that after he played sports he had to rest, use ice, and take Motrin as needed.  He reported flare-ups with overexertion such as running for PT or playing sports, but reported no restrictions standing or walking.  He was able to do activities of daily living, and was able to perform his job as a police officer and do the physical training, but reported it was tough and painful.  The examiner noted that there was no specific flare-up, no incapacitating episode, and no assistive device.  Physical examination of the knees showed well-healed arthroscopic scars of the right knee, marked crepitus of the right knee, and pain to palpation of the right knee medial joint line.  There was painless range of motion in the right knee, from 0 to 140 degrees, with clicking and pain at the extremes of motion.  There was no change with repetition, no evidence of increased weakness, incoordination, or further loss of motion in the right knee, and there was also no laxity, no instability, and no motor or sensory loss in the right knee.  Gait was normal.  X-rays revealed calcific density of the medial meniscus.  The diagnoses included residuals right knee torn meniscus, with chronic knee strain.  On a report of an MRI dated in November 2007, the impressions included evidence of prior medial meniscal surgery, large iso-intense structure immediately posterior to PCK which could represent intra-articular debris versus ganglion with hemorrhage within it, and small peri-meniscal cyst seen on the medial side, suggesting that there was a tear in residual medial meniscus - although the tear itself was not reliably visualized on MRI.

On a VA examination in May 2014, the diagnosis was status-post two arthroscopic surgeries due to medial meniscus tear, right knee; residual healed scars, limited motion, pain, and meniscal chondrocalcinosis.  For history, it was noted that the Veteran had a history of two arthroscopic surgeries while in service to repair the medial meniscus - one in 1996 and the second in in early 1997.  It was noted that since the last VA examination in 2007, he reported that he continued to experience right knee swelling, warmth, erythema, and sharp pain when going to sleep.  He denied locking, but reported that his symptoms worsened with walking and exercising.  He treated himself with ice and Advil or Aleve.  He denied any new injuries, new surgeries, or injections.  He reported that flare-ups impacted the function of the knees, and that during flare-ups he had to stop and take a break.  Range of right motion was from 0 to 125 degrees, with pain at 125 degrees.  It was noted that the Veteran was able to perform repetitive-use testing, but that after 3 repetitions there was no additional loss of range of motion.  He had functional loss and/or functional impairment in the right knee, and the contributing factors of disability in the right knee included less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing, and weight-bearing.  He also had right knee tenderness or pain on palpation.  Muscle strength testing of the right knee revealed normal strength.  His right knee was found to be stable following varus, valgus, posterior drawer test, and Lachman's stability tests, and there was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted that he had a meniscal (semilunar cartilage) condition of the right knee, and the symptoms were described as meniscal tear and frequent episodes of joint pain.  It was also noted that the Veteran had had a meniscectomy of the right knee, and that the residuals signs and/or symptoms included scars, pain, and limited motion.  An x-ray report revealed no evidence of fracture or dislocation and no significant degenerative changes, and the impression was meniscal chondrocalcinosis.  It was noted that the Veteran's knee condition impacted his ability to work, in that he had difficulty exercising and training, and that his knee condition impacted his activities of daily living, including difficulty walking the dog or activities with kids, prolonged driving, and exercising.  During a flare-up, the Veteran reported increased pain, but no additional limitation of motion, no weakness, no incoordination, and no fatigability.  He also denied additional limitation of motion, weakness, incoordination, or fatigability with additional imitation of motion.   

2. Analysis

The Veteran contends he should be entitled to an evaluation in excess of 10 percent for his service-connected right knee disability.  The record reflects that the Veteran's service-connected right knee disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5257.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability which is productive of slight impairment of the knee.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  The maximum 30 percent rating is warranted for recurrent subluxation or lateral instability that is productive of severe impairment of the knee.  Id. 

The words "slight," "moderate" and "severe", as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under DCs 5003 and 5257.  Any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  It was specified that, for a knee disability already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 (flexion) or DC 5261 (extension).  Thus, if a claimant has a disability rating under DC 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under DCs 5003-5010.  38 C.F.R. § 4.71a.

Under DC 5260, a noncompensable (0 percent) rating is warranted for flexion of the knee limited to 60 degrees.  A 10 percent rating requires flexion of the knee limited to 45 degrees.  A 20 percent rating is warranted for flexion of the knee limited to 30 degrees.  A 30 percent rating is warranted for flexion of the knee limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable (0 percent) rating is warranted for extension of the knee limited to 5 degrees.  A 10 percent rating requires extension limited to at least 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 
For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal; (b) More movement than normal; (c) Weakened movement; (d) Excess fatigability; (e) Incoordination, impaired ability to execute skilled movements smoothly; (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing, are related considerations.  38 C.F.R. § 4.45.

DC 5258 provides for a maximum 20 percent rating for semilunar, dislocated cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  DC 5259 provides for a maximum 10 percent rating for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.

The Veteran contends he should be entitled to an evaluation in excess of 10 percent for his service-connected right knee disability.  

The record reflects that the RO has rated the Veteran's service-connected right knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5257.  In that regard, in the statement of the case (SOC) dated in May 2009, the RO explained that a 10 percent rating for the right knee disability was warranted because the objective evidence showed normal range of motion and no laxity/instability, but that the Veteran did have pain of this joint.  The RO concluded that a 10 percent rating should be assigned for the Veteran's right knee due to pain and tenderness, noting that higher evaluations were assigned for decreased range of motion of the joint, and that an additional separate evaluation may be assigned if the evidence shows instability of the joint.  The RO concluded that at present the objective evidence did not show impaired range of motion or instability of the joint, and that, therefore, the maximum benefit for the right knee was 10 percent based on pain and tenderness.

In reviewing the Veteran's claim, the Board is mindful of the JMR received in December 2016, in which the parties agreed that it was error for the Board (in the March 2016 decision) to fail to consider whether separate compensable evaluations for the service-connected right knee disability were available.  The parties noted that although the Board analyzed whether a 20 percent evaluation was assignable pursuant to DC 5003, the Board failed to analyze whether a separate compensable 10 percent evaluation was assignable, pursuant to DC 5003.  The parties also noted that although the Veteran was already in receipt of 10 percent, the maximum schedular rating under DC 5259, the Board failed to consider whether a separate compensable evaluation was assignable under DC 5259.  

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected right knee disability, which includes degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5003, 5257, 5260, 5261.  The Board notes that measurements taken at the VA examinations, which included consideration of the Veteran's pain, did not meet the criteria for the 20 percent ratings under DC 5260, DC 5261, or DC 5257.  38 C.F.R. § 4.71a.  Neither instability nor subluxation of the right knee were documented at the October 2007 and May 2014 VA examinations, and at the May 2014 VA examination, the Veteran's right knee was found to be stable following varus, valgus, posterior drawer test, and Lachman's stability tests.  Additionally, VA treatment records do not provide any documentation of subluxation or instability.  As the evidence does not establish that the Veteran has recurrent subluxation or lateral instability that is productive of moderate impairment of the right knee, the Board finds that Veteran's right knee disability is best rated as slight (i.e., the 10 percent disability rating), based on pain, tenderness, and the minimal limitation of motion shown.  Therefore, the Veteran is not entitled to increased disability ratings for his service-connected right knee disability under 38 C.F.R. § 4.71a, DC 5257.  

The Board also notes that the Veteran's right knee disability does not meet the criteria for a rating in excess of 10 percent for degenerative arthritis, under 38 C.F.R. § 4.71a, DC 5003, as right knee range of motion was shown to be only slightly limited.  At the October 2007 VA examination, the Veteran's right knee range of motion was full, from 0 to 140 degrees, with pain at 140 degrees.  At the May 2014 VA examination, the Veteran's right knee range of motion was from 0 to 125 degrees, with pain at 125 degrees.  The VA treatment records do not provide contrary results.  Accordingly, as the Veteran's right knee ranges of motion do not even meet the criteria for a compensable disability rating under either the limitation of extension or limitation of flexion codes, the Board finds that a rating in excess of 10 percent for the service-connected right knee disability, based on arthritis and limitation of motion, is not warranted.  

Regarding DC 5003, as stated above, the right knee limitation of motion does not meet the requirements for a noncompensable rating under the appropriate DCs (i.e., DC 5260 and 5261).  Under these circumstances, a higher rating of 20 percent would be assigned for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  While the May 2014 VA examiner noted that degenerative or traumatic arthritis of the right knee was documented, the corresponding MRI findings indicated that there were no significant degenerative changes.  Further, occasional incapacitating exacerbations were not documented at the examinations or in the medical evidence of record.  Accordingly, a rating in excess of 10 percent for the service-connected right knee disability is not warranted under DC 5003.  38 C.F.R. § 4.71a.

The Board also finds that disability ratings higher than 10 percent are not warranted on the basis of functional loss due to the other factors discussed in DeLuca - namely, weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  Although the Veteran reported flare-ups, as well as increased symptoms with walking, exercising, or prolonged driving, it bears reiterating that the Veteran does not have sufficient limitation of flexion or extension in his right knee, even when considering pain, to warrant even the minimum compensable ratings of 10 percent under DCs 5260 or 5261.  Thus, his current 10 percent rating under DC 5257 is the means of compensating him for the additional impairment - including any additional limitation of motion or flare-ups, from the chronic pain of the right knee.  Accordingly, the Board finds he is already receiving the appropriate amount of compensation for the pain and other DeLuca factors.

The Board additionally finds that a rating in excess of 10 percent is not warranted under the other DCs pertaining to the knee and leg.  There has been no evidence of right knee ankylosis (DC 5256); at the May 2014 VA examination, the examiner found that the Veteran did not have meniscal dislocation, or frequent episodes of joint locking or joint effusion in his right knee (DC 5258).  Although the Veteran has had frequent episodes of right knee joint pain, the Board notes that this has already been considered in the evaluation assigned under Diagnostic Code 5257.  DC 5262 (describing malunion or nonunion) has also not been raised by the aforementioned medical evidence, as there were no structural abnormalities of the Veteran's right knee noted at the VA examinations or in the associated X-rays.  Additionally, the Veteran is already in receipt of 10 percent, which is the maximum schedular rating available under DC 5259 and DC 5263.  38 C.F.R. § 4.71a.

In light of the fact that the Veteran's right knee disability has been assigned a 10 percent rating under DC 5257, the Board will consider whether a separate rating is warranted under DC 5003, based on arthritis or limitation of motion.  Any separate rating must, however, be based on additional disabling symptomatology that meets the criteria for a compensable rating.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In that regard, the Board notes that the 10 percent rating under DC 5257 was assigned for slight right knee impairment due to pain, tenderness, and slight limitation of motion, rather than for instability or subluxation, which has not been alleged by the Veteran or shown by the record.  As noted above, neither instability nor subluxation of the right knee were documented at the VA examinations, rather, the Veteran's right knee was found to be stable.  Accordingly, the Board finds that as there has been no additional disability symptomatology shown, beyond in viewing the pain, tenderness, and slight limitation of motion, a separate rating is not warranted under DC 5003.  The Board also notes the even if the Veteran's right knee disability were to be rated as 10 percent disabling under DC 5003, a separate rating under DC 5257 would not be warranted as there has been no report of or documentation of right knee instability or subluxation.  Accordingly, a separate rating, under either DC 5003 or DC 5257, is not warranted.  See VAOPGCPREC 23-97, July 1, 1997.

With regard to whether a separate compensable disability rating is warranted under any other diagnostic code, the Board notes that the evidence demonstrates that the Veteran has a history of a meniscal tear in his right knee and has undergone two surgeries on his right knee.  The 2014 VA examiner noted that the Veteran had a meniscal (semilunar cartilage) condition of the right knee, and the symptoms included meniscal tear and frequent episodes of joint pain, and that he also had meniscectomy of the right knee, with residuals signs and/or symptoms including scars, pain, and limited motion.  Although the Veteran's pain and limitation of motion has already been addressed in the current 10 percent rating assigned under DC 5257, the Board notes that the Veteran's right knee disability has also exhibited warmth, erythema, marked crepitus, clicking, and calcific density of the medial meniscus or meniscal chondrocalcinosis.  These symptoms are not contemplated by the rating currently assigned for the Veteran's right knee.  Accordingly, resolving any doubt in his favor, the Board finds that a separate 10 percent rating is warranted under DC 5259 for symptomatic removal of semilunar cartilage (or meniscus).  

Finally, the Board observes that the Veteran has scars associated with right knee disability, as shown on the May 2014 VA examination report.  Specifically, at this examination, the scars were not painful or unstable, and the total area of all of the related scars was not greater than 39 square centimeters.  The remaining medical evidence of record does not provide contrary evidence.  Thus, the evidence of record does not establish, and the Veteran has not asserted, that these associated scars are painful, unstable (frequent loss of covering of skin over the scar), deep (associated with underlying soft tissue damage), or cause limitation of function of the affected part (the knees).  The scars also cover an area of less than 144 square inches (929 square centimeters).  Therefore, consideration of a separate compensable evaluation for the scars of the service-connected right knee disability is not warranted.  38 C.F.R. Part 4, DCs 7801, 7802, 7803, 7804, 7805.  [The Board notes that the rating criteria for scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008. 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  These changes, however, the changes apply only to claims received by VA on or after October 23, 2008, or to claims where a veteran requests review under the new criteria.  Here, the claim was filed in 2007, and no such request for review under the new criteria has been made.  Additionally, regulatory changes were made in 2012, but these changes involve only a correction to the applicability date of the 2008 regulations, and do not involve any substantive changes.  Thus, they are not pertinent to the appeal, as the 2008 regulations do not apply to the Veteran.]

The Board acknowledges that that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's competent and credible belief that his right knee disability is worse than the currently assigned 10 percent rating, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the service-connected right knee disability, based on arthritis, pain, tenderness, and limitation of motion.  However, resolving reasonable doubt in favor of the Veteran, a separate 10 percent rating is warranted for symptoms related to removal of semilunar cartilage of the right knee.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

2. Stress Fractures of the Right 2nd and 4th Toes

The Veteran asserts that he is entitled to a compensable evaluation for stress fractures of the right 2nd and 4th toes.  The record reflects that this disability is currently rated as noncompensable under 38 C.F.R. § 4.71a, DC 5284. 

DC 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The words "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities.  The use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at an appropriate rating that would compensate the veteran for losses such as impairment in earning capacity and functional impairment.  38 C.F.R. §§ 4.2, 4.6.
In reviewing the Veteran's claim, the Board is mindful of the December 2016 JMR in which the parties agreed that because the Board acknowledged the Veteran's reports of pain in his service-connected toes and the May 2014 examination report provided a notation of pain on weight-bearing, disturbance of locomotion and interference with standing, as a result, 38 C.F.R. §4.59 was implicated.

Review of the record shows that on a VA examination in October 2007, the Veteran reported that with the constant physical training as a police officer for the past 5 years he felt that his problems with the right foot were becoming worse.  He also reported that with prolonged standing he had right foot pain after standing for 2 to 3 hours, and noted that the pain was at the bottom of the foot and it felt like standing on nails.  He reported no walking restrictions, and that he was recently given inserts which he reported helped.  He took Motrin as needed, and it seemed to relieve his pain.  He had no problems with activities of daily living, and could still perform his occupation, still play sports, but stated that it was painful.  Examination revealed the feet were of normal appearance, and no painful motion, edema, weakness, instability, or abnormal weight bearing.  His neurovascular status was intact, skin was normal, pulses were palpable, and there were no deformities.  There was pain on palpation on the ball of the foot across the metatarsal bones, but no pain to palpation on any of the toes.  The Veteran had full range of motion without pain in his toes, with no change with repetition, and no evidence of pain, weakness, fatigability, or pain on manipulation.  The diagnoses included residuals of stress fracture of the right 2nd and fourth toes with pain and symptomatic mild pes planus.

On a VA examination in May 2014, the Veteran reported that since the last exam in 2007 he continued with sharp pain and a feeling of nails through the bottom of his foot when he walked for prolonged periods, runs, or stands.  He reported that his symptoms were the same since he sustained the injuries.  He denied swelling and new injuries.  He reported having sharp pain in his right foot.  He denied flare-ups as well as functional loss/impairment.  Examination revealed pain to palpation on the plantar aspect of the second toe, no swelling, and no warmth.  The examiner described the severity of the Veteran's right foot disability as mild, and noted that the Veteran's foot condition chronically compromised weight-bearing.  The examiner noted that the foot condition did not require arch supports, custom orthotic inserts, or shoe modifications.  Pain in the right foot was noted on physical examination, but the pain did not contribute to functional loss.  Contributing factors of disability included pain on weight-bearing, disturbance of locomotion, and interference with standing.  The VA examiner indicated that there was no pain, weakness, fatigability, or incoordination that significantly limited the Veteran's functional ability, nor was there any other functional loss during flare-ups or when the foot is used repeatedly over a period of time.  X-rays revealed no evidence of fracture or dislocation.  The VA examiner noted that his right foot disability impacted the Veteran's ability to perform occupational tasks such as difficulty walking, wearing dress shoes, and difficulty with prolonged standing.

Applying the rating criteria to the facts of this case, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent rating have been approximated for the service-connected stress fractures of the right 2nd and 4th toes.  In that regard, the credible lay and medical evidence of record establishes that the Veteran's service-connected right toe disabilities result in sharp pain, pain on palpation with compromised weight bearing, locomotion, and standing, including impacts on the Veteran's work including walking, wearing dress shoes, and prolonged standing, with his overall disability more nearly approximating the criteria for a moderate foot injury.  Further, as noted above, it is VA's policy to recognize painful motion with joint or periarticular pathology and unstable joints due to healed injury as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Accordingly, the Board concludes that the Veteran's overall right toe disabilities more nearly approximate the criteria for a moderate foot disability under DC 5284, noting that this rating assigns the Veteran a minimum compensable rating for his painful orthopedic disability which is consistent with the policy set forth in 38 C.F.R. § 4.59.  

The Board cannot, however, find a basis for awarding a higher rating.  In that regard, the Veteran's pain and functional limitations have been relied upon in awarding the 10 percent rating under DC 5284 and the Board finds no further basis to award a higher level of compensation based upon these complaints.  In the opinion of the Board, even with consideration of the functional complaints, the Veteran's overall right toe disabilities is no more than moderate in degree and clearly not moderately severe in degree.  Thus, a higher rating under DC 5284 or additional compensation under 38 C.F.R. §§ 4.40 and 4.45 is not warranted. 

In sum, the Board finds that a 10 percent rating for the Veteran's service-connected right toe disabilities is warranted based upon consideration of his reported pain and functional limitations.  38 C.F.R. § 4.7.

3. Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008), but finds that in this case, the record does not show that the Veteran's right knee disability and stress fractures of the right 2nd and 4th toes are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disabilities are inadequate.  With regard to the Veteran's right knee disability and right toe disabilities, the Board notes that the symptoms associated with these conditions are contemplated in the rating criteria utilized, and the rating criteria provide for higher ratings for more severe symptoms.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

A disability rating in excess of 10 percent for the Veteran's right knee disability, based on arthritis, pain, tenderness, and limitation of motion, is denied.

A separate 10 percent rating for the Veteran's right knee disability, based on symptoms related to removal of semilunar cartilage, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent rating for stress fractures of the right 2nd and 4th toes is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


